 

SECURITIES PURCHASE AGREEMENT, dated as of December 31, 2012 (the "Agreement"),
among AAK VENTURES, LLC, a Delaware limited liability company with offices
located at 167 Penn Street, Washington Boro, Pennsylvania 17582 (the "Buyer");
and DAVID FUNDERBURK, an individual residing at c/o Autovative Products, Inc.,
502 N. Santa Fe Avenue, Ste. D, Vista, CA 92083 (the "Seller"); and AUTOVATIVE
PRODUCTS, INC., a Nevada corporation with offices located at 502 N. Santa Fe
Avenue, Ste. D, Vista, California 92083 (the "Company").

 

 

INTRODUCTION

 

 

               The Seller owns beneficially and of record 7,225,000 restricted
shares of common stock, par value $0.001 per share (the "Common Stock"), of the
Company representing at the date hereof approximately 84.4% of the outstanding
shares of Common Stock. Of such shares of Common Stock, the Buyer desires to
acquire from the Seller, and the Seller desires to sell to the Buyer 7,080,555
shares of Common Stock (the "Shares") in accordance with, and subject to, the
terms hereof.

 

NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:

ARTICLE I

 

CERTAIN DEFINITIONS

 

 

"Business Day" shall mean any day which is not a Saturday or Sunday and is not a
day on which banking institutions are generally authorized or obligated to close
in the City of New York, New York.

 

"Buyer" shall have the definition assigned thereto in the introductory paragraph
hereto.

 

               "Closing" shall mean the closing of the purchase by Buyer from
the Seller of the Shares.

 

               "Closing Date" shall have the definition assigned thereto in
Section 2.03(a) hereof.

 

               "Code" shall have the definition assigned thereto in Section
3.01(d).

 

               "Common Stock" shall have the definition assigned thereto in to
introduction hereto.

 

               "Company" shall have the definition assigned thereto in the
introductory paragraph hereto.

 

               "Dispose Of" shall mean to pledge, hypothecate, give away, sell,
grant an option (other than pursuant hereto) with respect to, or otherwise
transfer.

 

"Environmental Laws" shall have the definition assigned thereto in Section
3.01(q).

 

"Escrow Agent" shall have the definition assigned thereto in Section 2.01.

 

               "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

"Exchange Act" shall have the definition assigned thereto in Section 3.01(a)(i).

 

"Existing Directors" shall have the definition assigned thereto in Section 4.04.

 

               "Investment Company Act" shall have the definition assigned
thereto in Section 3.01(n).

 

"Last Company Financial Statement Date" shall mean September 30, 2012.

 

               "Last Company Financial Statements" shall mean the balance sheet,
statement of income, and statement of cash flows, and the notes thereto, of the
Company as of the Last Company Financial Statement Date.

 

"New Directors" shall have the definition assigned thereto in Section 4.04.

 

"Operating Subsidiary" shall mean a newly-formed, wholly-owned subsidiary of the
Company containing all of the assets, operations, and goodwill of the Company
and which has assumed all of the liabilities, contingencies, and obligations of
the Company (other than those under this Agreement), which liabilities,
contingencies, and obligations were assumed with the consent of beneficiaries
thereof, who also released the Company therefrom.

 

"Purchase Price" shall have the definition assigned thereto in Section 2.01
hereof.

 

               "SEC" shall mean the United States Securities and Exchange
Commission.

 

"SEC Documents" shall have the definition assigned thereto in Section
3.01(a)(i).

 

               "Securities Act" shall mean the Securities Act of 1933, as
amended.

 

               "Seller" shall have the definition assigned thereto in the
introductory paragraph hereto.

 

               "Shares" shall have the definition assigned thereto in the
introduction hereto.

 

               "Taxes" shall have the definitions assigned thereto in Section
3.01(j).

 

 

ARTICLE II

 

ACQUISITION AND EXCHANGE OF SHARES

 

Section 2.01    The Agreement. At the Closing, the Buyer shall acquire from the
Seller, and the Seller shall sell to the Buyer, the Shares in exchange for an
aggregate purchase price (the "Purchase Price") of US$349,740 in cash, less the
amount of any liabilities of the Company and including the $20,000 deposit (the
"Deposit") heretofore delivered by the Buyer to the escrow account maintained by
Jody M. Walker, attorney at law (the "Escrow Agent").

 

Section 2.02    Closing; Exchanges.

 

(a)              The Closing shall take place on the date hereof (the "Closing
Date") at the offices of the Escrow Agent or by electronic means, as determined
by the Buyer in its sole discretion.

 

(i)                On the Closing Date, the Seller shall deliver or cause to be
delivered to Buyer, stock certificates evidencing the Shares, registered in the
name of the Buyer.

 

(ii)         At or before the Closing Date, the Buyer shall deliver to the
escrow account maintained by the Escrow Agent, the Purchase Price less the
Deposit by certified or official bank check or by electronic wire transfer in
accordance with instructions theretofore provided by the Escrow Agent to the
Buyer;

              

(iii)        At or before the Closing Date, the Company will deliver to the
Buyer an Officer's Certificate in the form of Exhibit 2.02(a)(iii) hereto, dated
the Closing Date, certifying, among other things, that all representations,
warranties, covenants, and conditions set forth herein by the Seller and the
Company are true and correct as of, or have been fully performed and complied
with by, the Closing Date;

 

(iv)        At or before the Closing Date, the Seller will deliver to the Buyer
a certificate in the form of Exhibit 2.02(a)(iv) hereto, dated the Closing Date,
certifying that all representations, warranties, covenants, and conditions set
forth herein by the Seller and the Company are true and correct as of, or have
been fully performed and complied with by, the Closing Date;

 

(v)         At or before the Closing Date, the Buyer will deliver to the Seller
a Certificate in the form of Exhibit 2.02(a)(v) hereto, dated the Closing Date,
certifying that all representations, warranties, covenants and conditions set
forth herein by the Buyer are true and correct as of, or have been fully
performed and complied with by, the Closing Date; and

 

(vi)        At or before the Closing Date, the Seller and the Buyer shall
execute a cross-receipt in the form of Exhibit 2.02(a)(vi) hereto.

 

(b)         The Shares shall be authorized, issued, and outstanding shares of
Common Stock. All Shares shall be deemed "restricted securities" as defined in
paragraph (a) of Rule 144 under the Securities Act. The acquisition by the Buyer
of the Shares shall be subject to an exemption from the registration
requirements of the Securities Act, under Section 4(1) of the Securities Act and
the rules and regulations promulgated thereunder. Certificates representing the
Shares shall bear a restrictive legend in substantially the following form:

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered for sale, sold, or
otherwise disposed of, except in compliance with the registration provisions of
such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.

Section 2.03    Approval. In anticipation of this Agreement, the Board of
Directors of the Company has taken all necessary and requisite corporate and
other action in order to approve this Agreement and all transactions
contemplated hereby.

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

Section 3.01    Representations and Warranties of Seller and the Company. The
Seller and the Company, jointly and severally, represent and warrant to, and
agree with, the Buyer as follows:

 

(a)              (i)          The Common Stock has been registered under Section
12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
and the Company is subject to the periodic reporting requirements of Section 13
of the Exchange Act. The Company has made available to the Buyer true, complete,
and correct copies of all forms, reports, schedules, statements, and other
documents required to be filed by it under the Exchange Act, as such documents
have been amended since the time of the filing thereof (collectively, including
all forms, reports, schedules, statements, exhibits, and other documents filed
by the Company therewith, the "SEC Documents"). The SEC Documents, including,
without limitation, any financial statements and schedules included therein, at
the time filed or, if subsequently amended, as so amended, (i) did not contain
any untrue statement of a material fact required to be stated therein or
necessary in order to make the statements therein not misleading and (ii)
complied in all respects with the applicable requirements of the Exchange Act
and the applicable rules and regulations thereunder.

 

(ii)         The Company maintains disclosure controls and procedures required
by Rule 13a-15 or 15d-15 under the Exchange Act; such controls and procedures
are effective to ensure that:

 

(A)        all material information concerning the Company is made known on a
timely basis to the individuals responsible for the preparation of the Company's
filings with the SEC and other public disclosure documents;

 

(B)        transactions are executed in accordance with management's general or
specific authorizations;

 

(C)        transactions are recorded as necessary to permit preparation of
financial statements in accordance with generally accepted accounting principles
and to maintain asset accountability;

 

(D)        access to assets is permitted only in accordance with management's
general or specific authorization; and

 

(E)        the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.

 

The Company has made available to the Buyer copies of, all written descriptions
of, and all policies, manuals and other documents promulgating, such disclosure
controls and procedures.  The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
all to the extent required by generally accepted accounting principles.

 

(iii)        The Chief Executive Officer and the Chief Financial Officer of the
Company has signed, and the Company has filed with or furnished to the SEC, as
the case may be, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002; such certifications contain no qualifications or
exceptions to the matters certified therein and have not been modified or
withdrawn; and neither the Company nor any of its officers has received notice
from any governmental entity questioning or challenging the accuracy,
completeness, form or manner of filing or submission of such certifications.

 

(iv)        The Company has heretofore made available to the Buyer complete and
correct copies of all certifications filed with or furnished to the SEC, as the
case may be, pursuant to Sections 302 and 906 of Sarbanes-Oxley Act of 2002 and
hereby reaffirms, represents and warrants to the Buyer the matters and
statements made in such certificates.

 

(b)              At the date hereof and at the Closing Date:

 

               (i)          the Common Stock is eligible to trade and be quoted
on, and is quoted on, the over-the-counter Bulletin Board market, and/or the
OTCQB market and/or OTCQX market (the "OTCBB") and has received no notice or
other communication indicating that such eligibility is subject to challenge or
review by the any applicable regulatory agency, electronic market administrator,
or exchange;

 

               (ii)       the Company has and shall have performed or satisfied
all of its undertakings to, and of its obligations and requirements with, the
SEC;

 

               (iii)      the Company has not, and shall not have taken any
action that would preclude, or otherwise jeopardize, the inclusion of the Common
Stock for quotation on the OTCBB; and

 

               (iv)        the Common Stock is eligible for participation in The
Depository Trust Company book entry system.

 

(c)         Except for Operating Subsidiary, the Company has no subsidiaries or
affiliated corporation or owns any interest in any other enterprise (whether or
not such enterprise is a corporation). The Company has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Nevada with full power and authority (corporate and other) to own,
lease and operate its respective properties and conduct its respective business
as described in the SEC Documents; except as otherwise disclosed in the SEC
Documents, the Company is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the ownership or leasing
of its properties or the conduct of its business requires such qualification,
except where the failure to be so qualified or be in good standing would not
have a material adverse effect on its business, prospects, condition (financial
or otherwise), and results of operations of the Company; no proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification;
the Company is in possession of, and operating in compliance with, all
authorizations, licenses, certificates, consents, orders and permits from state,
federal, foreign and other regulatory authorities that are material to the
conduct of its business, all of which are valid and in full force and effect;
the Company is not in violation of its charter or bylaws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any material bond, debenture, note or other evidence of
indebtedness, or in any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
it is a party or by which it or its properties or assets may be bound, which
violation or default would have a material adverse effect on the business,
prospects, financial condition or results of operations of the Company; and the
Company is not in violation of any law, order, rule, regulation, writ,
injunction, judgment or decree of any court, government or governmental agency
or body, domestic or foreign, having jurisdiction over the Company or over its
properties or assets, which violation would have a material adverse effect on
the business, prospects, financial condition or results of operations of the
Company taken as a whole. The SEC Documents accurately describe any corporation,
association or other entity owned or controlled, directly or indirectly, by the
Company.

(d)         The Company has all requisite power and authority to execute,
deliver, and perform this Agreement. All necessary proceedings of the Company
have been duly taken to authorize the execution, delivery, and performance of
this Agreement thereby. This Agreement has been duly authorized, executed, and
delivered by the Company, constitutes the legal, valid, and binding obligation
of the Company, and is enforceable as to the Company in accordance with its
terms. Except as otherwise set forth in this Agreement, no consent,
authorization, approval, order, license, certificate, or permit of or from, or
declaration or filing with, any federal, state, local, or other governmental
authority or any court or other tribunal is required by the Company for the
execution, delivery, or performance of this Agreement thereby. No consent,
approval, authorization or order of, or qualification with, any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or over its properties or assets is required for
the execution and delivery of this Agreement and the consummation by the Company
of the transactions herein and therein contemplated, except such as may be
required under the Securities Act or under state or other securities or blue sky
laws, all of which requirements have been, or in accordance therewith will be,
satisfied in all material respects. No consent of any party to any material
contract, agreement, instrument, lease, license, arrangement, or understanding
to which the Company is a party, or to which its or any of its respective
businesses, properties, or assets are subject, is required for the execution,
delivery, or performance of this Agreement; and the execution, delivery, and
performance of this Agreement will not violate, result in a breach of, conflict
with, or (with or without the giving of notice or the passage of time or both)
entitle any party to terminate or call a default under, entitle any party to
receive rights or privileges that such party was not entitled to receive
immediately before this Agreement was executed under, or create any obligation
on the part of the Company to which it was not subject immediately before this
Agreement was executed under, any term of any such material contract, agreement,
instrument, lease, license, arrangement, or understanding, or violate or result
in a breach of any term of the certificate of incorporation or by-laws of the
Company or (if the provisions of this Agreement are satisfied) violate, result
in a breach of, or conflict with any law, rule, regulation, order, judgment,
decree, injunction, or writ of any court, government or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or over its
properties or assets.

 

(e)        There is not any pending or, to the best of the Seller's and the
Company's knowledge, threatened, action, suit, claim or proceeding against the
Company, or any of the Company's officers or any of the respective properties,
assets or rights of the Company, before any court, government or governmental
agency or body, domestic or foreign, having jurisdiction over the Company or
over the Company's officers or the properties of the Company, or otherwise that
(i) is reasonably likely to result in any material adverse change in the
respective business, prospects, financial condition or results of operations of
the Company or might materially and adversely affect its properties, assets or
rights taken as a whole, (ii) might prevent consummation of the transactions
contemplated by this Agreement, or (iii) alleging violation of any Federal or
state securities laws.

               (f)          The authorized capital stock of the Company consists
of 25,000,000 shares of Common Stock, of which 8,557,977 shares of Common Stock
are outstanding. Each of such outstanding shares of Common Stock is duly and
validly authorized, validly issued, fully paid, and nonassessable, has not been
issued and is not owned or held in violation of any preemptive or similar right
of stockholders. Except as disclosed in the SEC Documents, (i) there is no
commitment, plan, or arrangement to issue, and no outstanding option, warrant,
or other right calling for the issuance of, any share of capital stock of, or
any security or other instrument convertible into, exercisable for, or
exchangeable for capital stock of, the Company, and (ii) except as described in
the SEC Documents, there is outstanding no security or other instrument
convertible into or exchangeable for capital stock of the Company. When
delivered by the Seller against payment therefor in accordance with the terms of
this Agreement, the Shares will be duly and validly issued and fully paid and
nonassessable, and will be sold free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest of any kind; and no
preemptive or similar right, co-sale right, registration right, right of first
refusal or other similar right of stockholders exists with respect to any of the
Shares or the issuance and sale thereof other than those that have been
expressly waived prior to the date hereof and those that will automatically
expire upon the execution hereof. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale or transfer of the Shares, except as may be required under the
Securities Act, the rules and regulations promulgated thereunder or under state
or other securities or blue sky laws. The Company has no stock option, stock
bonus and other stock plans or arrangements. The transfer agent for the Common
Stock is VStock Transfer.

               (g)         Each of Hamilton, PC ("Hamilton") and Kyle L. Tingle,
CPA, LLC ("Tingle") examined the financial statements of the Company, together
with the related schedules and notes, for the year ended December 31, 2011, and
Malcolm L. Pollard, Inc. examined the financial statements of the Company,
together with the related schedules and notes, for the year ended December 31,
2010, in each case filed with the SEC as a part of the SEC Documents, are
independent accountants within the meaning of the Securities Act, the Exchange
Act, and the rules and regulations promulgated thereunder; and the audited
financial statements of the Company, together with the related schedules and
notes, and the unaudited financial information, forming part of the SEC
Documents, fairly present and will fairly present the financial position and the
results of operations of the Company at the respective dates and for the
respective periods to which they apply; and all audited financial statements of
the Company, together with the related schedules and notes, and the unaudited
financial information, filed with the SEC as part of the SEC Documents, complied
and will comply as to form in all material respects with applicable accounting
requirements and with the rules and regulations of the SEC with respect hereto
when filed, have been and will be prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved
except as may be otherwise stated therein (except as may be indicated in the
notes thereto or as permitted by the rules and regulations of the SEC) and
fairly present and will fairly present, subject in the case of the unaudited
financial statements, to customary year end audit adjustments, the financial
position of the Company as at the dates thereof and the results of its
operations and cash flows. The procedures pursuant to which the aforementioned
financial statements have been audited are compliant with generally accepted
auditing standards. The selected and summary financial and statistical data
included in the SEC Documents present and will present fairly the information
shown therein and have been compiled on a basis consistent with the audited
financial statements presented therein. No other financial statements or
schedules are required to be included in the SEC Documents. The financial
statements referred to in this Section 3.01(g) contain all certifications and
statements required under the SEC's Order, dated June 27, 2002, pursuant to
Section 21(a)(1) of the Exchange Act (File No. 4-460), Rule 13a-14 or 15d-14
under the Exchange Act, or 18 U.S.C. Section 1350 (Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002) with respect to the report relating thereto. Since
the Last Company Financial Statement Date:

 

(i)          There has at no time been a material adverse change in the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of the Company.

 

(ii)         The Company has not authorized, declared, paid, or effected any
dividend or liquidating or other distribution in respect of its capital stock or
any direct or indirect redemption, purchase, or other acquisition of any stock
of the Company.

 

(iii)        Except as set forth in the SEC Documents, the operations and
businesses of the Company have been conducted in all respects only in the
ordinary course.

 

Other than a "going concern" qualification in the report of the auditors with
respect to the financial statements of the Company, there is no fact known to
the Seller or the Company which materially adversely affects or in the future
(as far as the Company can reasonably foresee) may materially adversely affect
the financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of the Company; provided, however, that neither
the Seller nor the Company expresses any opinion as to political or economic
matters of general applicability. The Company has made known, or caused to be
made known, to the accountants or auditors who have prepared, reviewed, or
audited the aforementioned consolidated financial statements all material facts
and circumstances which could affect the preparation, presentation, accuracy, or
completeness thereof.

 

               On or around the date hereof, the Company has filed, or shall
file, an amended and restated Annual Report on Form 10-K for the year ended
December 31, 2011 (the "Amended 10-K"), which report has no material changes
from the Company's Annual Report on Form 10-K for the year ended December 31,
2011 filed on April 12, 2012. The restated financial statements for the year
ended December 31, 2011 contained in such Amended 10-K have been audited by
Tingle. The retention of Hamilton as auditor and the retention of Tingle as
auditor is attributable solely to the loss by Hamilton of its accreditation by
the Public Company Accounting Oversight Board. For purposes of this Agreement
the foregoing is referred to as the "Restatement".

 

(h)         Subsequent to the respective dates as of which information is given
in the SEC Documents, there has not been (i) any material adverse change in the
business, prospects, financial condition or results of operations of the
Company, (ii) any transaction committed to or consummated that is material to
the Company, (iii) any obligation, direct or contingent, that is material to the
Company incurred by the Company, except such obligations as have been incurred
in the ordinary course of business, (iv) any change in the capital stock or
outstanding indebtedness of the Company that is material to the Company, (v) any
dividend or distribution of any kind declared, paid, or made on the capital
stock of the Company, or (vi) any loss or damage (whether or not insured) to the
property of the Company which has a material adverse effect on the business,
prospects, condition (financial or otherwise), or results of operations thereof.

 

(i)          At the Closing, (A) the Company shall have no properties or assets
other than those described in the SEC Documents, all of which shall be held
exclusively by Operating Subsidiary, and the Company shall be free and clear of
any pledge, lien, security interest, encumbrance, claim or equitable interest,
and (B) the Company shall be party to no agreements except for this Agreement,
which shall be a legal, valid and binding agreement, enforceable against the
Company in accordance with its terms.

 

(j)          The Company has and at the Closing shall have no liability of any
nature, accrued or contingent, including, without limitation, liabilities for
federal, state, local, or foreign taxes and penalties, interest, and additions
to tax ("Taxes"), and liabilities to customers or suppliers. Without limiting
the generality of the foregoing, the amounts set up as provisions for Taxes, if
any, in the Last Company Financial Statements are sufficient for all accrued and
unpaid Taxes of the Company, whether or not due and payable and whether or not
disputed, under tax laws, as in effect on the Last Company Financial Statement
Date or now in effect, for the period ended on such date and for all fiscal
periods prior thereto. The execution, delivery, and performance of this
Agreement by the Company will not cause any Taxes to be payable (other than
those that may possibly be payable by the Seller as a result of the sale of the
Shares) or cause any lien, charge, or encumbrance to secure any Taxes to be
created either immediately or upon the nonpayment of any Taxes other than on the
properties or assets of the Seller. The Internal Revenue Service has audited and
settled or the statute of limitations has run upon all federal income tax
returns of the Company and the Seller for all taxable years up to and including
the taxable year ended December 31, 2005. The Company has filed all federal,
state, local, and foreign tax returns required to be filed by it; has made
available to the Buyer a true and correct copy of each such return which was
filed in the past six years; has paid (or has established on the last balance
sheet included in the last Company Financial Statement a reserve for) all Taxes,
assessments, and other governmental charges payable or remittable by it or
levied upon it or its properties, assets, income, or franchises which are due
and payable; and has made available to the Buyer a true and correct copy of any
report as to adjustments received by it from any taxing authority during the
past six years and a statement as to any litigation, governmental or other
proceeding (formal or informal), or investigation pending, threatened, or in
prospect with respect to any such report or the subject matter of such report.
The Company has paid all taxes payable thereby due on or prior to the date
hereof.

 

(k)         Except as disclosed in the SEC Documents, the Company does not have
any insurance; the Company has at no time been refused any insurance coverage
sought or applied for.

 

(l)          (i)          No labor disturbance by the employees of the Company
exists or, to the best of the Company's knowledge, is imminent. The Company is
not aware of any existing or imminent labor disturbance by the employees of any
principal suppliers or customers of the Company that might be expected to result
in any material adverse change in the business, prospects, financial condition,
or results of operations of the Company. No collective bargaining agreement
exists with any of the Company's employees and, to the best of the Seller's and
the Company's knowledge, no such agreement is imminent.

 

(ii)         The Company does not have, or contribute to, and has never
maintained or contributed to, any pension, profit-sharing, option, other
incentive plan, or any other type of Employee Benefit Plan (as defined in
Section 3(3) of ERISA) or Pension Plan (as defined in ERISA) and the Company
does not have any obligation to or customary arrangement with employees for
bonuses, incentive compensation, vacations, severance pay, sick pay, sick leave,
insurance, service award, relocation, disability, tuition refund, or other
benefits, whether oral or written.

 

(m)        The Company has no, and has no rights to use, patents, patent rights,
inventions, trade secrets, know-how, trademarks, service marks, trade names,
logos, or copyrights. The Company has not received any notice of, or has
knowledge of, any infringement of or conflict with asserted rights of the
Company by others with respect to any patents, patent rights, inventions, trade
secrets, know-how, trademarks, service marks, trade names, logos, or copyrights;
and the Company has not received any notice of, or has no knowledge of, any
infringement of, or conflict with, asserted rights of others with respect to any
patents, patent rights, inventions, trade secrets, know-how, trademarks, service
marks, trade names, logos, or copyrights described or referred to in the SEC
Documents as owned by or used by it or which, individually or in the aggregate,
in the event of an unfavorable decision, ruling or finding, would have a
material adverse effect on the business, prospects, financial condition or
results of operations of the Company.

 

(n)         The Company has been advised concerning the Investment Company Act
of 1940, as amended (the "Investment Company Act"), and the rules and
regulations thereunder, and has in the past conducted, and intends in the
future, to conduct its affairs in such a manner as to ensure that it is not and
will not become an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act and such
rules and regulations.

 

(o)         (i)          The Company has not, and no person or entity acting on
behalf or at the request of the Company has, at any time during the last five
years (i) made any unlawful contribution to any candidate for foreign office or
failed to disclose fully any contribution in violation of law, or (ii) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States or any other applicable
jurisdiction.

 

(ii)         Neither Company, nor, to the best knowledge of the Seller nor the
Company, any director, officer, agent, employee, or other person associated
with, or acting on behalf of, the Company, has, directly or indirectly: used any
corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment. The
Company's internal accounting controls and procedures are sufficient to cause
the Company to comply in all respects with the Foreign Corrupt Practices Act of
1977, as amended.

 

               (ii)         Neither the Seller or the Company, nor any officer,
director or affiliate of the Company, has been, within the five years ending on
the Closing Date, a party to any bankruptcy petition against such person or
against any business of which such person was affiliated; convicted in a
criminal proceeding or subject to a pending criminal proceeding (excluding
traffic violations and other minor offenses); subject to any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining, barring,
suspending or otherwise limiting their involvement in any type of business,
securities or banking activities; or found by a court of competent jurisdiction
in a civil action, by the SEC or the Commodity Futures Trading Commission to
have violated a federal or state securities or commodities law, and the judgment
has not been reversed, suspended or vacated.

 

(p)         The Company has not, and no person acting on behalf thereof, has
taken or will take, directly or indirectly, any action designed to, or that
might reasonably be expected to cause or result in, stabilization in violation
of law, or manipulation, of the price of the Common Stock to facilitate the sale
or resale of the Shares.

 

(q)         Except as set forth in the SEC Documents, (i) the Company is in
compliance in all material respects with all rules, laws and regulations
relating to the use, treatment, storage and disposal of toxic substances and
protection of health or the environment ("Environmental Laws") that are
applicable to its business, (ii) the Company has not received notice from any
governmental authority or third party of an asserted claim under Environmental
Laws, (iii) to the best knowledge of the Company, the Company is not likely to
be required to make future material capital expenditures to comply with
Environmental Laws (iv) no property which is owned, leased or occupied by the
Company has been designated as a Superfund site pursuant to the Comprehensive
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. ¤ 9601,
et seq.), or otherwise designated as a contaminated site under applicable state
or local law, and (v) the Company is not in violation of any federal or state
law or regulation relating to occupational safety or health.

 

(r)          There are no outstanding loans, advances or guarantees of
indebtedness by the Company to, or for the benefit of, any of the officers,
directors, or director-nominees of the Company or any of the members of the
families of any of them, except as disclosed in the SEC Documents.

 

(s)          The Company has not incurred any liability, direct or indirect, for
finders' or similar fees on behalf of or payable by the Company or the Buyer in
connection with the transactions contemplated hereby or any other transaction
involving the Company and the Buyer.

 

               (t)          No stockholder of the Company has any right to
request or require the Company to register the sale of any shares owned by such
stockholder under the Securities Act on any registration statement.

 

               (u)         The Company is in compliance with, and is not in
violation of, applicable federal, state, local or foreign statutes, laws and
regulations (including without limitation, any applicable building, zoning or
other law, ordinance or regulation) affecting its properties or the operation of
its business, including, without limitation, Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated pursuant thereto or thereunder. The Company is
not subject to any order, decree, judgment or other sanction of any court,
administrative agency or other tribunal.

               (v)         The Company is not party to any contract, agreement
or arrangement other than this Agreement and as otherwise disclosed in the SEC
Documents.

 

               (w)        The Company and the Seller each acknowledge that
simultaneously herewith, a number of stockholders of the Company unaffiliated
therewith are selling an aggregate of 1,308,000 shares of Common Stock to
certain third parties heretofore identified by the Buyer.

 

               (x)         The Company has contributed to Operating Subsidiary
all of the assets, operations, and goodwill of the Company. Operating Subsidiary
has assumed all of the liabilities, contingencies, and obligations of the
Company (other than those under this Agreement), which liabilities,
contingencies, and obligations were assumed with the consent of beneficiaries
thereof, who also released the Company therefrom. The Company has delivered to
the Buyer a copy of each of such consents and releases, as well as all documents
evidencing the contribution of assets, operations, and goodwill described in
this paragraph (x).

              

Section 3.02   Representations and Warranties of the Seller. The Seller hereby
represents and warrants to, and agrees with, the Buyer:

 

(a)         (i)          The Seller has all requisite power and authority to
execute, deliver, and perform this Agreement. All necessary proceedings of the
Seller have been duly taken to authorize the execution, delivery, and
performance of this Agreement. This Agreement has been duly authorized,
executed, and delivered by the Seller, constitutes the legal, valid, and binding
obligation of the Seller, and is enforceable as to such Seller in accordance
with its terms. Except as otherwise set forth in this Agreement, no consent,
authorization, approval, order, license, certificate, or permit of or from, or
declaration or filing with, any federal, state, local, or other governmental
authority or any court or other tribunal or any other third party is required by
the Seller for the execution, delivery, or performance of this Agreement
thereby. No consent, approval, authorization or order of, or qualification with,
any court, government or governmental agency or body, domestic or foreign,
having jurisdiction over the Seller or over its properties or assets and no
consent of any third party is required for the execution and delivery of this
Agreement and the consummation by the Seller of the transactions herein and
therein contemplated, except such as may be required under the Securities Act or
under state or other securities or blue sky laws, all of which requirements have
been, or in accordance therewith will be, satisfied in all material respects. No
consent of any party to any material contract, agreement, instrument, lease,
license, arrangement, or understanding to which the Seller is a party, or to
which its or any of its businesses, properties, or assets are subject, is
required for the execution, delivery, or performance of this Agreement; and the
execution, delivery, and performance of this Agreement will not violate, result
in a breach of, conflict with, or (with or without the giving of notice or the
passage of time or both) entitle any party to terminate or call a default under,
entitle any party to receive rights or privileges that such party was not
entitled to receive immediately before this Agreement was executed under, or
create any obligation on the part of the Seller to which it was not subject
immediately before this Agreement was executed under, any term of any such
material contract, agreement, instrument, lease, license, arrangement, or
understanding, or violate or result in a breach of any term of the certificate
of incorporation or by-laws or analogous governing document of the Seller (if
applicable) or (if the provisions of this Agreement are satisfied) violate,
result in a breach of, or conflict with any law, rule, regulation, order,
judgment, decree, injunction, or writ of any court, government or governmental
agency or body, domestic or foreign, having jurisdiction over the Seller or over
its properties or assets.

 

               (ii)         The Seller is an individual and has reached the age
majority in his state of residence.

 

(b)        There is not any pending or, to the best of the Seller's knowledge,
threatened, action, suit, claim or proceeding against the Seller, or any of its
properties, assets or rights, before any court, government or governmental
agency or body, domestic or foreign, having jurisdiction over the Seller or over
its properties, or otherwise that (i) is reasonably likely to result in any
material adverse change in the respective business, prospects, financial
condition or results of operations of such Seller or might materially and
adversely affect its properties, assets or rights taken as a whole, (ii) might
prevent consummation of the transactions contemplated by this Agreement, or
(iii) alleging violation of any Federal or state securities laws.

               (c)         When delivered by the Seller against payment therefor
in accordance with the terms of this Agreement, the Shares delivered thereby
will be duly and validly issued and fully paid and nonassessable, and will be
sold free and clear of any pledge, lien, security interest, encumbrance, claim
or equitable interest of any kind; and no preemptive or similar right, co-sale
right, registration right, right of first refusal or other similar right of
stockholders exists with respect to any of the Shares to be delivered thereby
hereunder or the issuance and sale thereof other than those that have been
expressly waived prior to the date hereof and those that will automatically
expire upon the execution hereof. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale or transfer of the Shares, except as may be required under the
Securities Act, the rules and regulations promulgated thereunder or under state
or other securities or blue sky laws.

 

               (d)         (i)          The Seller is the sole record and
beneficial owner of the Shares, free and clear of any security interest, pledge,
mortgage, lien (including, without limitation, environmental and tax liens),
charge, encumbrance, adverse claim, preferential arrangement or restriction of
any kind, including, without limitation, any restriction on the use, voting,
transfer (except as otherwise provided herein), receipt of income or other
exercise of any attributes of ownership. The Shares to be delivered by the
Seller hereunder are not subject to any options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to interests therein. There are no voting trusts, member
agreements, proxies, or other agreements or understandings in effect with
respect to the voting or transfer of any of such Shares. Other than the Shares,
the Seller owns beneficially or of record, no shares of capital stock or other
securities of the Company, and does not own beneficially or of record, any
securities exercisable for, or convertible into or exchangeable for, securities
of the Company.

 

               (ii)         The Seller acquired the Shares owned beneficially
and of record thereby from the Company or an affiliate thereof in private
transactions not involving a public offering and, on the dates of such
acquisitions, the Seller paid the full purchase price therefor. The Shares are
"restricted securities" as defined in Rule 144(a) under the Securities Act.

 

               (iii)        Neither the Seller nor any affiliate thereof knows
of any material adverse information regarding the current or prospective
operations of the Company which has not been publicly disclosed.

 

Section 3.03   Representations and Warranties of the Buyer. The Buyer hereby
represents and warrants to, and agrees with, the Seller:

 

               (a)         The Buyer has all requisite power and authority to
execute, deliver, and perform this Agreement. All necessary proceedings of the
Buyer have been duly taken to authorize the execution, delivery, and performance
of this Agreement thereby. This Agreement has been duly authorized, executed,
and delivered by such Buyer, constitutes the legal, valid, and binding
obligation of the Buyer, and is enforceable as to the Buyer in accordance with
its respective terms. Except as otherwise set forth in this Agreement, no
consent, authorization, approval, order, license, certificate, or permit of or
from, or declaration or filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by such Buyer
for the execution, delivery, or performance of this Agreement thereby. No
consent, approval, authorization or order of, or qualification with, any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over the Buyer or over its properties or assets is required for the
execution and delivery of this Agreement and the consummation by such Buyer of
the transactions herein contemplated, except such as may be required under the
Securities Act or under state or other securities or blue sky laws, all of which
requirements have been, or in accordance therewith will be, satisfied in all
material respects. No consent of any party to any material contract, agreement,
instrument, lease, license, arrangement, or understanding to which the Buyer is
a party, or to which its or any of its businesses, properties, or assets are
subject, is required for the execution, delivery, or performance of this
Agreement; and the execution, delivery, and performance of this Agreement will
not violate, result in a breach of, conflict with, or (with or without the
giving of notice or the passage of time or both) entitle any party to terminate
or call a default under, entitle any party to receive rights or privileges that
such party was not entitled to receive immediately before this Agreement was
executed under, or create any obligation on the part of the Buyer to which it
was not subject immediately before this Agreement was executed under, any term
of any such material contract, agreement, instrument, lease, license,
arrangement, or understanding, or violate or result in a breach of any term of
the operating agreement of the Buyer or (if the provisions of this Agreement are
satisfied) violate, result in a breach of, or conflict with any law, rule,
regulation, order, judgment, decree, injunction, or writ of any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over the Buyer or over its properties or assets.

 

               (b)         The Buyer is an "accredited investor" as defined in
Rule 501 of Regulation D under the Securities Act. The Buyer is acquiring the
Shares to be acquired thereby hereunder for its own account (and not for the
account of others) for investment and not with a view to the distribution or
resale thereof in violation of the Securities Act. The Buyer understands that it
may not sell or otherwise Dispose Of such Shares in the absence of either an
effective registration statement under the Securities Act or an exemption from
the registration provisions of the Securities Act. The Buyer acknowledges being
informed that the shares of Common Stock acquired thereby shall be unregistered,
shall be "restricted securities" as defined in Rule 144(a) under the Securities
Act, and must be held indefinitely unless (i) they are subsequently registered
under the Securities Act, or (ii) an exemption from such registration is
available. The Buyer further acknowledges that the Company does not have an
obligation to currently register such securities for the account of the Buyer.

 

(c)         By virtue of the Buyer's position, it has access to the same kind of
information which would be available in a registration statement filed under the
Securities Act. The Buyer acknowledges that it has been afforded access to all
material information which it has requested relevant to its decision to acquire
the Shares to acquired thereby and to ask questions of the Company's management
and that, except as set forth herein, neither any Seller or the Company nor
anyone acting on behalf of any Seller or the Company, has made any
representations or warranties to the Buyer which have induced, persuaded, or
stimulated the Buyer to acquire such Shares.

 

(d)         Either alone, or together with their investment advisor(s), the
Buyer has the knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of the prospective investment in the
Shares to be acquired thereby, and the Buyer is and will be able to bear the
economic risk of the investment in such Shares.

 

ARTICLE IV

 

ADDITIONAL COVENANTS

 

Section 4.01    Indemnity. The Seller agrees to indemnify and hold harmless the
Buyer and its officers, directors, employees, counsel, agents, and stockholders,
in each case past, present, or as they may exist at any time after the date of
this Agreement, and each person, if any, who controls, controlled, or will
control any of them within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Securities Exchange Act of 1934, as amended, against any
and all losses, liabilities, damages, and expenses whatsoever (which shall
include, for all purposes of this Article IV, but not be limited to, counsel
fees and any and all expenses whatsoever incurred in investigating, preparing,
or defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation) as and when incurred arising out of, based upon, or in connection
with (a) any material breach of any representation, warranty, covenant, or
agreement of the Seller or the Company contained in this Agreement, (b) if the
Closing takes place, any act or alleged omission occurring at or prior to the
Closing (including without limitation any which arise out of, are based upon, or
are in connection with any of the transactions contemplated hereby) which
subjects the Buyer to damages related to the intentional act or intentional
omission, (c) the products and operations of the Company, if any, prior to
Closing and (d) the Restatement. The foregoing agreement to indemnify shall be
in addition to any liability the Seller or the Company may otherwise have,
including liabilities arising under this Agreement.

              

               Section 4.02    Stockholders; Other Securities. Each of the
Seller and the Company hereby agrees that immediately prior to the Closing, the
Company will have at least 30 stockholders. Prior to the date of this Agreement,
all of the Company's outstanding convertible debt, options, warrants and all
other indebtedness of the Company shall have been cancelled.

 

               Section 4.03    Assets and Liabilities. Each of the Seller and
the Company hereby agrees that, at the Closing, the Company shall have no assets
and no liabilities.

 

               Section 4.04    Corporate Governance. At the Closing, (a) the
Board of Directors of the Company shall consist of one current director (the
"Existing Director"), who shall resign immediately thereafter, and one director
appointed by Buyer (the "New Director"), and (b) all officers of the Company
shall resign and the Board of Directors shall appoint the designees of the Buyer
as the sole officers thereof.

Section 4.05    Further SEC Filings. The Seller shall take all such further acts
as shall be required to permit the Company to file any SEC Documents to be filed
at or following the Closing which reflect the business and operations of the
Company prior to the Closing, and shall execute and deliver all certifications
required to be filed by the Company with respect to financial statements of the
Company reflecting in whole or in part the business and operations of the
Company prior to the Closing. Prior to the Closing, Buyer received from the
independent auditor and counsel to the Company agreements as to the cost to
finalize and file with the Securities and Exchange Commission the Annual Report
on Form 10-K for the year ended December 31, 2012. The Seller acknowledges that
this covenant is a material inducement to the Buyer in entering into the
transactions contemplated hereby and in connection herewith.

ARTICLE V

 

MISCELLANEOUS

Section 5.01    Expenses. Whether or not the transactions contemplated in this
Agreement are consummated, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, will be paid by the
party incurring such expense or as otherwise agreed to herein.

 

Section 5.02    Necessary Actions. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
In the event at any time after the Closing, any further action is necessary or
desirable to carry out the purposes of this Agreement, the Seller, the proper
executive officers and/or directors of the Company, or the Buyer, as the case
may be, will take all such necessary action.

 

Section 5.03    Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested or by the most nearly comparable method if mailed from
or to a location outside of the United States or by Federal Express, Express
Mail, or similar overnight delivery or courier service or delivered (in person
or by telecopy, telex, or similar telecommunications equipment) against receipt
to the party to which it is to be given at the address of such party set forth
in the introductory paragraph to this Agreement (or to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section 5.03.) Any notice to the Company shall be addressed to the attention of
the Corporate Secretary. Any notice or other communication given by certified
mail (or by such comparable method) shall be deemed given at the time of
certification thereof (or comparable act), except for a notice changing a
party's address which will be deemed given at the time of receipt thereof. Any
notice given by other means permitted by this Section 5.03 shall be deemed given
at the time of receipt thereof.

 

Section 5.04    Parties in Interest. Except as expressly provided in Section
4.01 hereof, this Agreement will inure to the benefit of and be binding upon the
parties hereto and the respective successors and assigns. Nothing in this
Agreement is intended to confer, expressly or by implication, upon any other
person any rights or remedies under or by reason of this Agreement.

 

Section 5.05    Entire Agreement; Modification. Except as otherwise expressly
provided herein, this Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements among them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party hereto.

 

Section 5.06    Availability of Equitable Remedies. Since a breach of the
provisions of this Agreement could not adequately be compensated by money
damages, any party shall be entitled, in addition to any other right or remedy
available to it, to an injunction restraining such breach or threatened breach
and to specific performance of any such provision of this Agreement, and no bond
or other security shall be required in connection therewith, and the parties
hereby consent to the issuance of such an injunction and to the ordering of
specific performance.

 

Section 5.07 Survival. Each of the covenants, agreements, representations, and
warranties contained in this Agreement shall survive the Closing Date until the
date 24 months thereafter. The statements contained in any document executed by
either the Seller or the Company relating hereto or delivered to the Buyer in
connection with the transactions contemplated hereby or thereby, or in any
statement, certificate, or other instrument delivered by, or on behalf of,
either the Seller or the Company pursuant hereto or thereto or delivered to the
Buyer in connection with the transactions contemplated hereby or thereby shall
be deemed representations and warranties, covenants and agreements, or
conditions, as the case may be, of the Seller or the Company, respectively,
hereunder for all purposes of this Agreement (including all statements,
certificates, or other instruments delivered pursuant hereto or thereto or
delivered in connection with this Agreement, or any of the other transactions
contemplated hereby). The statements contained in any document executed by the
Buyer relating hereto or delivered to either the Seller or the Company in
connection with the transactions contemplated hereby or thereby, or in any
statement, certificate, or other instrument delivered by, or on behalf of, the
Buyer pursuant hereto or thereto or delivered to either any Seller or the
Company in connection with the transactions contemplated hereby or thereby shall
be deemed representations and warranties, covenants and agreements, or
conditions, as the case may be, of the Buyer hereunder for all purposes of this
Agreement (including all statements, certificates, or other instruments
delivered pursuant hereto or thereto or delivered in connection with this
Agreement, or any of the other transactions contemplated hereby).

 

Section 5.08    Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of each of the Sellers, the Company, and
the Buyer, and their respective successors and assigns; provided, however, that
no party hereto shall have the right to assign its rights and obligations
hereunder without the prior written consent of the other parties hereto.

 

Section 5.09   Counterpart. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all together will
constitute one document. The delivery by facsimile of an executed counterpart of
this Agreement will be deemed to be an original and will have the full force and
effect of an original executed copy.

 

Section 5.10    Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of any of the other provisions hereof.
If any provisions of this Agreement, or the application thereof to any person or
any circumstance, is illegal, invalid or unenforceable, (a) a suitable and
equitable provision will be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Agreement and the
application of such provision to other persons or circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

Section 5.11    Headings. The Article and Section headings are provided herein
for convenience of reference only and do not constitute a part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.

 

Section 5.12   Governing Law.

 

(a)         This Agreement will be deemed to be made in and in all respects will
be interpreted, construed and governed by and in accordance with the law of the
State of New York, without regard to the conflict of law principles thereof.

 

(b)         EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
FEDERAL COURTS SITTING IN THE STATE OF NEW YORK IN ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH OF THE PARTIES AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE
LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR, TO THE EXTENT PERMITTED BY LAW,
FEDERAL COURT THAT SITS IN THE STATE OF NEW YORK, AND ACCORDINGLY, EACH PARTY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. EACH
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 5.03. NOTHING IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

               (c)         EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE PARTIES (1) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
5.12(c).

 

Section 5.13    Extended Meanings. In this Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders. The word "person" includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 
 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.

 

AAK VENTURES, LLC

 

 

By:___________________________

Name:

Title:

 

 

AUTOVATIVE PRODUCTS, INC.

 

 

By:___________________________

Name:

Title:

 

 

 

______________________________

Name: David Funderburk

   

                                                                                         

 
 

List of Schedules and Exhibits

 

Exhibit 2.02(a)(iii)      Company Officers' Certificate

Exhibit 2.02(a)(iv)      Seller's Certificate

Exhibit 2.02(a)(v)        Buyer's Certificate

Exhibit 2.02(a)(vi)      Cross-Receipt

 

